Citation Nr: 0630663	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  00-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability evaluation in excess of 20 
percent for dorsolumbar strain with low back pain syndrome. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to June 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied entitlement to service 
connection for PTSD and continued a 20 percent disability 
evaluation for dorsolumbar strain with low back pain 
syndrome.  

The veteran presented testimony at a personal hearing in 
August 2000 before a hearing officer at the RO and in March 
2003 before the undersigned Veterans Law Judge.  A copy of 
each hearing transcript was attached to the claims file.

The veteran's claim for service connection for post-traumatic 
stress disorder is addressed in the remand attached to this 
decision and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence shows that the 
veteran's dorsal lumbar strain with low back pain syndrome is 
primarily manifested by pain and limitation of motion which 
does not approach the level of severe lumbosacral strain or 
severe limitation of motion.  In addition, forward flexion of 
30 degrees or less or ankylosis of the entire thoracolumbar 
spine, favorable or unfavorable, is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for dorsal 
lumbar strain with low back pain syndrome are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5295 (as in effect prior to Sept. 26, 2003), 
68 Fed. Reg. 51,454, et. seq. (Aug. 27, 2003), 69 Fed. Reg. 
32,449 (June 10, 2004) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003, May 2004, 
and March 2005; a rating decision in September 1999; a 
statement of the case in January 2000 and a supplemental 
statement of the case in February 2000, April 2000, July 
2000, February 2001, and June 2002.  The veteran also 
received notice at his March 2003 personal hearing before a 
member of the Board.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in January 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations and a 
medical opinion in relation to this claim.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

II.  Dorsolumbar strain with low back pain syndrome.

In April 1999 the veteran requested an increase in 
compensation due to an increase in severity in his service-
connected back disorder.  

In a rating decision in May 1979, service connection was 
granted for dorsolumbar strain and a zero percent 
(noncompensable) evaluation assigned effective from December 
1978.  In a November 1982 rating decision, the RO assigned a 
10 percent evaluation effective from July 1982.  Based on a 
Board decision in November 1983, the RO granted entitlement 
to a temporary total rating under Paragraph 29 of the Rating 
Schedule for the period of hospitalization in July 1982 and 
then assigned a 10 percent rating effective from August 1982.  

In an April 1985 rating decision, the RO determined that a 
temporary total evaluation was warranted for a period of 
hospitalization in January 1985 and thereafter the pre-
hospital evaluation of 10 percent was restored effective from 
March 1985.  In a March 1987 rating decision, the RO assigned 
a temporary total evaluation and effective November 1986, the 
pre-hospital evaluation of 10 percent was continued.  

In a November 1988 rating decision, the RO assigned a 20 
percent evaluation effective from September 1988 for 
dorsolumbar strain with low back pain syndrome.  In an August 
1990 rating decision, the RO found that a temporary total 
evaluation was warranted from June to July 1990, after which 
the pre-hospitalization evaluation of 20 percent was assigned 
effective July 1, 1990.  

After receipt of the veteran's April 1999 claim for increase, 
the RO continued the 20 percent evaluation in a September 
1999 rating decision.

At a VA examination in February 2000, the veteran related 
that he continued to have back pain and described his 
symptoms.  On examination he moved with initial stiffness 
upon first arising.  He moved somewhat slowly with a very 
slight limp.  He was able to stand erect.  There was no 
spasm.  Range of motion was 70 degrees of flexion, 30 degrees 
of extension, and right and left lateral bending of 30 
degrees.  He had pain on range of motion testing particularly 
with the lumbar flexion.  He was able to heel and toe walk 
and to squat and rise again.  Reflexes and sensation were 
intact in the lower extremities.  Sitting straight leg 
raising examination was negative bilaterally.  The 
impressions were service-connected dorsolumbar spine with low 
back syndrome and history of a job-related motor vehicle 
accident.  

The examiner commented that the veteran had pain on range of 
motion testing as noted and that the pain could further limit 
functional ability during the flare UPS or with increased 
use.  However, the examiner felt it was not feasible to 
attempt to express any of these in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.   

Received in April 2000 was information regarding an October 
1986 counseling session regarding the veteran's request for 
vocational rehabilitation benefits.  After review, it had 
been concluded that the veteran was not entitled because the 
effects of his service-connected back disability did not 
materially hinder his ability to obtain or maintain suitable 
employment.  

At an interview in November 1999 for a substance abuse 
treatment program, the veteran reported that he had 14 years 
as a letter carrier with the U.S. Postal Service.  He had an 
on-the-job injury in 1995 that led to his medical retirement 
in 1996.

VA outpatient treatment records show complaints of back pain 
for which the veteran was given medication.

At a personal hearing in August 2000 the veteran testified as 
to his back symptoms and the effect on his daily life.  He 
testified that after the motor vehicle accident while working 
for the postal system, he saw a neurosurgeon who stated that 
he had new back injuries and that his back injuries from the 
Navy had gotten worse.

VA treatment records include an MRI of the lumbar spine in 
January 2001 that showed degenerative disc disease and facet 
joint arthritis at L4-L5.  There might have been mild 
symmetric foraminal narrowing at that level.  No spinal 
stenosis was present.  He received physical therapy for 
approximately six months in early 2001.  

At a VA examination in December 2001 the veteran described 
longstanding back problems.  He had chronic low back pain 
which varied in severity.  He sometimes had pain radiating 
into the legs and at times walked with a limp.  He denied 
bowel or bladder dysfunction.  He moved about somewhat slowly 
and stiffly initially, although his gait pattern did improve 
as he was up and about and warmed up somewhat.  He was able 
to stand erect.  No spasm was noted although he did have some 
slight paravertebral fullness or muscle tightness on the 
right, which was mildly tender to palpation.  Range of motion 
findings were 60 degrees of flexion, 20 degrees of extension, 
and 20 degrees of right and left lateral bending.  There was 
mild pain on motion.  On neurological evaluation of the lower 
extremities, he had 5/5 strength on muscle testing.  He did a 
satisfactory heel and toe walk and he was able to squat and 
arise again.  Reflexes were 2+ at the knees and ankle jerks 
were trace to 1+ bilaterally.  Sensation to light touch was 
intact in the lower extremities.  On sitting straight leg 
raising examination, he had back pain with arising of either 
leg.  No radicular complaints were noted.   The impression 
was service-connected lumbar strain with low back pain 
syndrome.  

The examiner commented that the veteran had pain on motion as 
noted and that the pain could further limit functional 
ability during the flare UPS or with increased use.  However, 
the examiner felt it was not feasible to attempt to express 
any of these in terms of additional limitation of motion as 
these matters could not be determined with any degree of 
medical certainty.  The examiner later dictated an addendum 
with the impression of the January 2001 MRI.  

The veteran testified at his personal hearing in March 2003 
as to his back symptoms and the effect on his daily life. 

Evidence received in March 2004 included an arbitrator's 
decision on a grievance filed on behalf of the veteran 
regarding his removal in 1997 from his job at the U. S. 
Postal Service.  The grievance had been denied as the 
arbitrator found that the evidence of record demonstrated 
that the discipline of removal for four charges of misconduct 
had been issued for just cause.  

The veteran was afforded a VA examination of the spine in 
June 2005.  The examiner reviewed the veteran's file and 
discussed the records in detail.  The examiner noted he had 
previously examined the veteran in February 2000 and December 
2001.  The veteran reported continuing problems with his back 
with most of the pain located in the lower back area.  He had 
pain into the left leg to about the level of the calf at 
times, and less often, had pain into the right leg.  There 
was no loss of bowel or bladder control.  

The veteran reported that he still received compensation for 
the condition related to his neck and back after the on-the-
job motor vehicle accident in 1995.  There had been a 
disagreement between the veteran and his supervisor at the 
post office and he was dismissed from the U.S. Post Office in 
1997.  He also reported that although he had applied for 
social security disability, he did not qualify as he had not 
paid social security as a government employee of the post 
office.  

During hospitalization for another disorder, he had physical 
therapy for his back.  He had not had any prescribed bedrest 
for his back within the past year.  Flare-UPS occurred 
approximately every week or two and might last up to several 
days.  During a flare-up he had pain into his legs and 
difficulty with standing completely erect.  He used a TENS 
unit during a flare-up but did not use a cane or a brace.  

Clinical findings were that the veteran moved with a slow, 
but otherwise satisfactory gait pattern.  He was able to 
stand erect, and no spasm or tenderness of the back was noted 
at the time.  Range of motion findings were 80 degrees of 
flexion and 30 degrees of extension with increased pain on 
motion, greater in extension than flexion.  He had 30 degrees 
of lateral bending, bilaterally, with report of increased 
pain.  There was no additional limitation of motion after 
repetitive motion.  On supine straight leg raising 
examination, he had no radicular pain with elevation of 
either leg.  He did have some increase in low back pain with 
elevation of the legs.  The impression was dorsolumbar strain 
with degenerative changes of spine noted on x-rays.  The 
examiner noted the report of increased pain on motion.  There 
was no additional limitation of motion after repetitive 
motion.  The examiner opined that it was likely that he had 
further limitation of function during a flare-up.  It was not 
feasible to attempt to express this in terms of additional 
limitation of motion as these matters could not be determined 
with any degree of medical certainty.  

The veteran was also afforded a VA neurological examination 
in June 2005.  The veteran's complaints, symptoms, and 
clinical findings were recorded.  The examiner's impression 
was that neurologically, the veteran had radicular symptoms 
to the lower extremity, sciatica to the left lower extremity 
and at times to the right lower extremity.  On neurological 
examination, he had no significant focal deficits.

After conferring with the neurologist, the VA orthopedic 
examiner stated that it was their opinion that the 
degenerative disc disease of the back was unlikely to be the 
result of his service-connected back condition.  It was more 
likely than not that the degenerative changes represented the 
wear and tear associated with the aging process as opposed to 
being the direct and proximate result of his service-
connected dorsolumbar strain.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.  

The Board notes that, where an increase in a service-
connected disability is at issue, the present level of 
disability is of primary concern.  Although review of the 
recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Astiban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

As discussed in the November 2003 remand, during the pendency 
of the veteran's appeal, substantive changes were made to 
that portion of the Rating Schedule that addresses evaluation 
of the spine.  In 2002, the evaluation criteria for 
Diagnostic Code (DC) 5293, for intervertebral disc syndrome, 
were amended.  See 67 Fed. Reg. 54,345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, DC 5293).  The amendment was 
effective on September 23, 2002.  In 2003, further amendments 
were made for evaluating disabilities of the spine.  See 68 
Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The amendment and 
correction were made effective from September 26, 2003.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003, 69 
Fed. Reg. 25179 (2004).  The effective-date rule established 
by 38 U.S.C.A. § 5110(g), however, prohibits the application 
of any liberalizing rule to a claim prior to the effective 
date of such law or regulation.  The veteran does get the 
benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kumar v. Principi, 341 F.3d 1327 (Fed. CrI. 2003) 
(overruling Karmas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants a 20 percent evaluation.  Severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, DC 5292 (prior to 
Sept. 26, 2003).  

Under Diagnostic Code 5295, a 20 percent evaluation requires 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to Sept. 
26, 2003).

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain and DC 5243 for intervertebral disc syndrome.  

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.  

Forward flexion of the cervical spine to 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine warrants a 30 percent evaluation. 

Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or combined range of motion of the cervical 
spine limited to not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 
percent evaluation.

Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with 
loss of 50 percent or more of the height warrants a 10 
percent evaluation.  

The notes to the General Rating Formula are:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion stated in Note (2).  Provided that the 
examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted. 

Note (4):  Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due 
to pressure of the costal margin on the abdomen; dyspnea 
or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis. 

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when 
there is unfavorable ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined 
under Sec. 4.25.

See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003); 69 Fed. Reg. 
32,449 (June 10, 2004).

Where evaluation is based on limitation of motion and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  

As discussed above, during the pendency of the veteran's 
claim and appeal, changes were made to that portion of the 
Rating Schedule that addresses evaluation of intervertebral 
disc syndrome, effective September 23, 2002, and evaluation 
of disorders of the spine, effective September 26, 2003.  
Because the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to consideration of both the 
old and revised regulations.  However, the retroactive reach 
of the revised regulation can be no earlier than the 
effective date of that change, and the Board must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  A review of the record 
demonstrates that the RO considered the old and new rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran is in receipt of a 20 percent evaluation under 
the old regulations.  Upon review of the record, the Board is 
of the opinion that an evaluation in excess of 20 percent is 
not warranted for the veteran's service-connected lumbosacral 
spine disorder under either the old or the revised 
regulations.

A 40 percent evaluation is not warranted under the prior 
regulations for the evaluation of lumbosacral strain as the 
evidence of record does not show severe lumbosacral strain 
manifested by listing of the whole spine to the opposite side 
or a positive Goldthwaite's sign.  Although previous x-rays 
revealed mild facet disease or facet joint hypertrophy, this 
manifestation is not sufficient for a finding that the 
veteran's service-connected low back disorder more nearly 
approximates a 40 percent evaluation.  Marked limitation of 
forward bending in a standing position is not shown as the 
veteran had flexion to only 10 degrees less than normal.  No 
loss of lateral motion was shown nor was abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, DC 5295 (prior to 
September 26, 2003).  

At the June 2005 VA examination, the veteran had forward 
flexion to 80 degrees and 30 degrees of extension, and 30 
degrees of lateral bending, bilaterally with increased pain 
on motion with no additional limitation of motion after 
repetitive motion.  Although the examiner opined that it was 
likely that the veteran had further limitation of function 
during a flare-up, the examiner did not feel that this could 
be expressed in terms of additional limitation of motion with 
any degree of medical certainty.  

However, even considering the effects of pain on use and 
during flare-ups, and the other factors addressed in DeLuca 
v. Brown, supra, there is no objective evidence of more than 
characteristic pain on motion of the low back and becoming 
painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With regard to 
establishing loss of function due to pain, it is necessary 
that complaints be supported by adequate pathology and be 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The Board notes that the range of motion findings 
shown at the June 2005 examination were normal for extension 
and lateral flexion, bilaterally, and flexion lacked only 10 
degrees from normal.  The Board finds that the effects of 
pain reasonably shown to be due to the veteran's service-
connected low back disability are contemplated in the 20 
percent rating assigned.  There is no indication in the 
record that pain, due to disability of the low back, causes 
functional loss greater than that contemplated by the 20 
percent evaluation currently assigned.  38 C.F.R. § 4.40, 
4.45; DeLuca v. Brown, supra.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the old regulations provides a basis 
for higher evaluation for the lumbar spine disability.  The 
evidence does not show severe limitation of motion that would 
warrant a 40 percent evaluation under Diagnostic Code 5292.  
As there is no evidence that the veteran's spine is 
ankylosed, or has ever been fractured, nor does the veteran 
so contend, 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
and 5289 (prior to Sept. 26, 2003) are not for application.  

Under the old or revised regulations, as the evidence of 
record does not show that the veteran's degenerative disc 
disease of the back is a direct or proximate result of his 
service-connected dorsolumbar strain, DC 5293 or 5243 for 
evaluation of intervertebral disc syndrome are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (prior 
to Sept. 23, 2002 and Sept. 26, 2003), and 5243 (effective 
September 26, 2003).  

As provided in the amended regulations, under the General 
Rating Formula for Diseases and Injuries of the Spine, based 
on limitation of motion of the lumbar spine, that includes 
symptoms such as pain, stiffness, or aching in the area of 
the spine affected by residuals of injury or disease, a 40 
percent evaluation requires forward flexion limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
This is not shown by the evidence of record as at the June 
2005 examination, forward flexion was to 80 degrees.  In 
fact, the evidence of record does not show that the veteran 
has forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees that would warrant 
a 20 percent evaluation.  Nor does the evidence show a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour that would warrant a 20 percent evaluation under the 
amended regulations.  Based on the evidence of record there 
are simply no manifestations that could offer the potential 
for an evaluation greater than 20 percent under the revised 
criteria.  

In summary, for the reasons and bases discussed above, the 
Board finds that the preponderance of the competent and 
probative evidence of record is against granting an 
evaluation in excess of 20 percent for the veteran's 
lumbosacral spine disability under the old or revised 
regulations.

Both the old and new regulations for evaluating the veteran's 
lumbosacral spine disorder were considered by the Board in 
this case, because of the amendments which occurred during 
the pendency of the claim.  See VAOPGCPREC 7-2003, supra.  In 
any future claims and adjudications, the RO will apply only 
the amended rating criteria, and will consider evidence 
developed after the present claim.

The preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for service connected dorsal 
lumbar strain with low back pain syndrome.  Thus, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected dorsal lumbar strain with low back pain 
syndrome is denied.




REMAND

The Board finds that further development is needed in this 
case prior to the adjudication of the appeal of the claim for 
service connection for post-traumatic stress disorder.

The veteran claims that he experienced stressors in service 
during his SERE training that lead to the development of the 
post-traumatic stress disorder for which he seeks service 
connection.  The veteran's service personnel records show 
that he completed and graduated from a five-day course of 
Survival, Evasion, Resistance, and Escape (SERE) training in 
April 1975 at "FASOTRAGRUPAC, NASNI, SAN DIEGO, CA. 92135."  
He claims that his stressors occurred during this course.

The Board feels that further information is needed regarding 
the SERE course prior to adjudicating this appeal.

Accordingly, this claim is remanded for the following 
development:

1.  Contact the appropriate Naval agency 
to request additional information 
concerning the Survival, Evasion, 
Resistance, and Escape training at 
"FASOTRAGRUPAC, NASNI, SAN DIEGO, CA. 
92135."  The Naval agency should be 
requested to provide additional 
information about this course as offered 
in April 1975, to include a statement of 
course content and whether this five-day 
course included training using a 
"waterboard," pouring water over 
trainees' heads, or submersing trainees' 
heads in water.  All attempts to obtain 
this information should be documented in 
the claims folder.

2.  If the above request yields 
additional information regarding the 
content of the SERE course, schedule the 
veteran for a VA post-traumatic stress 
disorder examination.  The examiner 
should provide an opinion as to whether a 
diagnosis of post-traumatic stress 
disorder is still warranted, and should 
specify whether or not the veteran meets 
each component of the diagnosis of post-
traumatic stress disorder as found in the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
of the American Psychiatric Association.

3.  Then, readjudicate the claim for 
service connection for a post-traumatic 
stress disorder.  If action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


